Case 1:09-cr-00723-LAK Document 201 Filed 07/14/21 Page 1 of 3



                                                  MEMO ENDORSEMENT
Memorandum Endorsement                        United States v Mosquero-Prado, 09-cr-0723 (LAK)


               This application seeks an extension of time within which to reply to the government’s
opposition to defendant’s motion for reduction of sentence. (Dkt 192) When no timely reply was
received, the Court denied the motion. (Dkt. 200) Accordingly, the motion for an extension is the
Court treats defendant’s motion for an extension as a motion for reconsideration. Any further
submission by defendant shall be filed no later than August 6, 2021.

                The Clerk shall mail a copy of this docket item to the defendant by certified mail
return receipt requested.

               SO ORDERED.

Dated:         July 15, 2021


                                           ________/_s_/_____L
                                                             __e_w_i_s_A_._K
                                                                           __a_p_la_n________________
                                                              Lewis A. Kaplan
                                                         United States District Judge
